Title: To Thomas Jefferson from Bernard Peyton, 17 May 1821
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
17 May 1821
Your two esteemed favor’s of the 10th & 11th: current reached me by last mail, together with the enclosures in that of the 10th:. I have credited you with the $40 check returned, & charged you with $40.91 remitted several days ago in check to Joseph Wilson collector of the port of Marblehead, agreeable to your request. When the wines you speak of are recd, I will be careful to send them on by a hand on whom I can rely.  I am this morning advised of the shipment 15½ Galls. of the purest scuppernong wine by Col Burton of N. Carolina for you, at $1 pr Gallon, which he desires I will charge to your a/c, for the benefit of Clark Cox & Co of Plymouth,—shall I do so?  This wine is sent by a trusty Captain, & in consequence of the last being robd & injured: it is also without brandy: when it is recd will forward it on as heretofore.I will with great cheerfulness pay your dft: of $100 favor Miss Randolph when presented.The news of the cessation of hostilities in Europe has caused a decline in Flour from $4¼ to 3 ¾—Tobacco $4½ @ 7 general sales, occasionally a fine Hh’d $9 @ 12—With great respect Sir your Mo Obd:Bernd Peyton